Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5,17 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation a relationship between the first set of uplink resources and the second set of uplink resources, and , and the claim 5 also recites wherein the multiple grant configuration indicates a maximum number of grants, the relationship between the first set of uplink resources and the second set of uplink resources, a modulation and coding scheme, or a combination thereof. which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Similarly claims 17 and 29 are rejected for similar reasonings as claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6,8-13,15-18, 20-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akkarakaran et al (US 2018/0302895 A1) hereinafter as Akkarakaran in view of Zander et al (US 2019/0014590 A1) hereinafter as Zander.
Regarding claim(s) 1,16,25 and 28, Akkarakaran discloses a method and apparatus for wireless communications at a user equipment (UE) (See Fig(s). 1), 2comprising:  
3transmitting a random access request message to a base station (See Fig(s). (See Fig(s). 22 step 2202, See ¶ ); 
4receiving a random access response message from the base station in response 5to the random access request message, the random access response message comprising a 6grant for a first set of uplink resources for transmitting a radio resource control connection 7request message to the base station (See Fig(s). 22 step 2208,  receiving, at a scheduled entity, a first uplink control information (UCI) resource grant allocating a first set of resource elements for use by the scheduled entity to transmit first ¶ 8-11);  
8determining at least a second set of uplink resources for transmitting the radio 9resource control connection request message to the base station based at least in part on the 10grant for the first set of uplink resources (See ¶ 8, a second UCI resource grant allocating a second set of resource elements for use by the scheduled entity to transmit second uplink control information to the scheduling entity, See Fig(s). 19 step 1904) ;
 11transmitting the radio resource control connection request message to the base 12station using one or more of the first set of uplink resources or the second set of uplink 13resources (See Fig(s). 22, steps 2202-2204, At block 2202, the scheduling entity may transmit a first UCI resource grant allocating a first set of resource elements for use by the scheduled entity to transmit first uplink control information (UCI), See ¶ 169-170).
Akkarakaran fails to fully describe a second set of uplink resources for transmitting the radio 9resource control connection request message to the base station based at least in part on the 10grant for the first set of uplink resources and  14establishing a connection with the base station based at least in part on the 15radio resource control connection request message.
Zander discloses a second set of uplink resources for transmitting the radio 9resource control connection request message to the base station based at least in part on the 10grant for the first set of uplink resources  (See ¶ 34, The scheduling grant S3 includes the first set classification information and the second set classification information 301, See Fig(s). 2, This enables the first UE 121 and the UE 123 to select between the first reoccurring resources 261 and the second reoccurring resources 262, respectively, based on the received first set classification information) and  14establishing a connection with the base station based at least in part on the 15radio resource control connection request message (See Fig(s). 3, See ¶ 32). Furthermore, Zander clearly and explicitly discloses a relationship between first set of uplink resources and the second set of uplink resources (See Fig(s). 2, resources sets 1, 2, 3, See ¶ 25-26) the relationship of the resource set is based on radio parameters such as quality of signal strength and quality information of the radio interface (See ¶ 65-67).
Allocating of resources based on an initial set of grants for the uplink connection provides for a quick connection without delay.
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention, to incorporate the teachings of Zander within Akkarakaran, so as to 

Regarding claim(s) 2,17,26 and 29, Akkarakaran discloses 12receiving timing information from the base station, the timing information 3indicating a time-domain offset between the random access response message (See ¶ 96, resource grants may have different periodicities, different starting offsets or different transmission patterns in time)
the one or 4more of the first set of uplink resources, the second set of uplink resources, or a combination 5thereof; and  6transmitting the radio resource control connection request message according 7to the timing information (See ¶ 115, UCI resource grant includes only a scheduling request, the grant selection rules may cause the UE to select the dynamic UCI resource grant and multiplex the scheduling request with the periodic UCI).  
Regarding claim(s) 3 and 27, Akkarakaran discloses 12receiving a multiple grant configuration in a system information block 3message , a remaining minimum system information message, a dedicated signaling message, 4or a combination thereof (See Fig(s). 14 multiple grants 814, 818 etc. See ¶ 112).  
Regarding claim(s) 4, Akkarakaran discloses 2determining at least the second set of uplink resources for transmitting the 3radio resource control connection request message to the base station based at least in part on 4the multiple grant configuration (See ¶ abstract  a scheduling and transmission scheme to manage multiple uplink control information (UCI) resource grants, See ¶ 8-11, for second set of uplink resources).
1 Regarding claim(s) 5, Akkarakaran discloses wherein the multiple grant configuration 2indicates a maximum number of grants, a relationship between the first set of uplink 3resources and the second set of uplink resources, a modulation and coding scheme (See ¶ 76,92), or a 4combination thereof.  
1 Regarding claim(s) 6,18 and 30, Akkarakaran discloses 2repeating transmission of the radio resource control connection request 3message to the base station using one or more of the first set of uplink resources or the second 4set of uplink resources(See ¶ 131, whether UCI from separate UCI resource grants may be combined and repeated within each of the UCI resource grants).

Claim(s) 7 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akkarakaran et al (US 2018/0302895 A1) hereinafter as Akkarakaran in view of Zander et al (US 2019/0014590 A1) hereinafter as Zander, further in view of Albot et al (US 2006/0041878 A1) hereinafter as Albot.
Albot discloses1Alaaldkjfsdkljfdksljfsfdkjl wherein the random access response message 2comprises grant multiplicity information, the grant multiplicity information indicating a 3number of grants to be used for repeating transmission (See ¶ 57,See Fig(s). 5, granting (324) one or more of the multiplicity of requests for access to the registered function, and the multiplicity of requests for access and grants of access are represented in a loop implemented with a repeat function (404) in which each pass through the loop includes incrementing (402) a grant count (210) of granted requests for access to the target registered function (304)). of the radio resource control 4connection request message, and wherein repeating transmission of the radio resource control 5connection request message to the base station is based at least in part on the grant 6multiplicity information.  Repeating multiple grants allows for larger bandwidth of communication for enhanced data transmission.
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention, to incorporate the teachings of Albot within Akkarakaran, so as to enhance overall user experience by providing a larger bandwidth of operation. 
1 
Regarding claim(s) 8 and 20, Akkarakaran discloses wherein the random access response message 2comprises one or more additional grants for at least the second set of uplink resources, and  3determining at least the second set of uplink resources is based at least in part on the one or 4more additional grants (See ¶ 9-11 with grant allocations for first and/or second set of resource elements).  
1 Regarding claim(s) 9 and 21, Akkarakaran discloses wherein each of the grant and the one or more 2additional grants comprises a random access preamble identifier, or a temporary cell 3identifier (See ¶ 90, cell radio network temporary identifier (C-RNTI) of the scheduled entity), or both, for transmitting the radio resource control connection request message, 4each of the random access preamble identifiers or each of the temporary cell identifiers, or  5both, of each of the grant and the one or more additional grants having a same value.  
1 Regarding claim(s) 10 and 22, Akkarakaran discloses wherein each of the grant and the one or more  additional grants comprises a temporary cell identifier for transmitting the radio resource Attorney Docket No. PR300.01 (103038.1411)Qualcomm Ref. No. 19120485 3control connection request message (See ¶ 90, cell radio network temporary identifier (C-RNTI) of the scheduled entity),, one or more of the temporary cell identifiers of the grant 4and the one or more additional grants having different values.  
1 Regarding claim(s) 11 and 23, Akkarakaran discloses 2transmitting the radio resource control connection request message using 3whichever of the first set of uplink resources or the second set of uplink resources has an 4earliest time component (See Fig(s). 5, time vs frequency, See ¶ 8, 84, . time difference between the first set of resource elements and the second set of resource elements is less than a threshold indicating that the first UCI resource grant and the second UCI resource grant occur within a same time period, selecting at least one of the first UCI resource grant or the second UCI resource grant based on one or more grant selection rules, where the threshold corresponds to the time period).  
1 Regarding claim(s) 12 and 24, Akkarakaran discloses 2performing a channel access procedure for both the first set of uplink 3resources and the second set of uplink resources; and  4transmitting the radio resource control connection request message using 5whichever of the first set of uplink resources or the second set of uplink resources 6corresponds to a first successful channel access procedure (See ¶ 43, 131, See Fig(s). 15 block 1543, The UL traffic and control channel reception and processing circuitry 1543 may further be configured to access the grant selection rules 1515 to determine the specific UCI resource grants that will be selected by a particular scheduled entity during a particular time period).  
1 Regarding claim(s) 13, Akkarakaran discloses wherein each of the grant and the one or more 2additional grants comprises respective channel access procedure parameters for the first set of 3uplink resources or the second set of uplink resources, and transmitting the radio resource 4control connection request message to the base station is based at least in part on a successful 5result of one or more of the channel access procedures according to the respective channel 6access procedure parameters (See ¶ 4, Uplink grants may be specified for uplink user data traffic. In addition, uplink control information (UCI) resource grants may be specified for particular UCI. Examples of UCI include scheduling requests for uplink user data traffic, channel quality information (CQI), multiple-input-multiple-output (MIMO) parameters, See ¶ 56, 76, 92).  

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akkarakaran et al (US 2018/0302895 A1) hereinafter as Akkarakaran in view of Zander et al (US 2019/0014590 A1) hereinafter as Zander, further in view of Kim et al (US 2013/0010712 A1) hereinafter as Kim.
1Kim discloses  wherein the channel access procedure 2parameters comprise a channel access priority (See ¶ 103, Upon receiving a contention based uplink grant, the UE 1505 calculates the access allowance probability and the access allowance logical channel priority from the access allowance probability parameter and the access allowance logical channel priority parameter. See Fig(s). 15), channel occupancy time information, or a 3combination thereof, associated with the corresponding first set of uplink resources or second 4set of uplink resources.  Channel access priority allows for various data types to given different priorities depending upon data loss criterias.
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention, to incorporate the teachings of Kim within Akkarakaran, so as to enhance overall user experience so as to provide appropriate priority levels for different data types.

Regarding claim(s) 15, Akkarakaran discloses 12determining a signal strength associated with each of the first set of uplink 3resources and the second set of uplink resources; and  4transmitting the radio resource control connection request message using 5whichever of the first set of uplink resources or the second set of uplink resources is 6associated with a greatest signal strength (See ¶ 56-57, When the signal strength or quality from the neighbor cell 206 exceeds that of its serving cell 202 for a given amount of time, the UE 224 may transmit a reporting message to its serving base station 210 indicating this condition).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1- 30 have been considered but are moot based on new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJ JAIN whose telephone number is (571)272-3145.  The examiner can normally be reached on M-Th 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAJ JAIN/Primary Examiner, Art Unit 2411